DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed 8/3/2022 has been entered.  Claims 1-5, 7-8, 18-21 and 31-39 are pending. Claims 31-39 are withdrawn.  The amendment has overcome the objection to the specification.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/3/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 8/3/2022.  These drawings are acceptable.

Election/Restrictions
Newly submitted claims 31-39 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I. Claims 1-8 and 18-21, drawn to transmitting / selectively switching the up-converting RF signals over an air interface or a LAN, classified in H04W88/06.
II. Claims 31-39, drawn to receive one or more RF waveforms that have been processed in accordance with a prescribed frequency plan, classified in H04L12/2801.

Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Group II does not rely up at least the feature of transmitting / selectively switching the up-converting RF signals over an air interface or a LAN.  The subcombination has separate utility such as being utilized in a different infrastructure / topology where the device selectively switches between two ports to transmit over an air interface or a LAN.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31-39 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claims 1-5, 7-8 and 18-21 are objected to because of the following informalities:  
Regarding claims 1, 5, 7-8 and 18, these claims have placed words in parenthesis instead of the acronyms, which may be confusing to the reader.  Examiner suggests having the acronym in parenthesis for clarity. For example, “LAN (local area network)” should be written as local area network (LAN) and “ISM (Industrial Scientific Medical)” should be written as Industrial Scientific Medical (ISM).

Regarding claim 1, the word “using” in line 6 may imply an intended use.  Examiner suggests changing it to “utilizing” to give the limitation patentable weight. 

Regarding claim 18, the word “using” in line 3 may imply an intended use.  Examiner suggests changing it to “utilizing” to give the limitation patentable weight. 

Claim 18 recites the limitation “first type” but the scope of the claim is unclear because an open-ended list of examples is provided in the Applicant’s arguments and the specification as filed.  Examiner suggests explicitly reciting the desired type of network medium in the claim or deleting the words “first type of” for clarity.

Regarding claim 18, the phrase “the selective switch” in line 13 should be changed to “the selectively switch” to clearly refer to the same limitation mentioned previously.  

Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-27, 29, 33 and 35-36 of copending Application No. 16/855,913 (reference application ‘913). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 23-27 and 29 of the reference application ‘913 teach all the limitations of claims 1-4 and 7 and claims 33 and 35-36 of the reference application ‘913 teach all the limitations of claims 18-20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0064330 (hereinafter Yu) in view of US 2016/0127434 (hereinafter Yoon) and US 7366286 (hereinafter Shenoi).
Regarding claim 1, Yu teaches a computerized method of operating at least a portion of a radio frequency (RF) network so that extant coaxial cable infrastructure is used to deliver broadband data services, the computerized method comprising: receiving one or more RF signals via at least one second node of the extant coaxial cable infrastructure (FIG. 4: details 2 nodes coupled to coaxial cable for carrying RF signals), the received one or more RF signals having been transmitted from a first node over at least one portion of the extant coaxial cable infrastructure using at least one frequency band (FIG. 4: details each node transmit/receive via coaxial cable with RF signal of 500MHz-2000MHz); up-converting the received one or more RF signals via one or more modules to one or more user bands (FIG. 4; 2b’, 3b’: details RF modulation demodulation unit; RF frequency conversion unit; 2.4GHz/5.8GHz; 500MHz-2000MHz), the one or more user bands associated with the one or more modules (FIG. 4; 2b’, 3b’: details RF modulation demodulation unit; RF frequency conversion unit; 2.4GHz/5.8GHz; 500MHz-2000MHz). 
Yu does not explicitly teach the at least one frequency band comprising at least a first band and a second band, each of the first band and the second band configured for use in either upstream (US) or downstream (DS) directions; dynamically reallocating at least portions of at least one of the first band or second band between the US or DS directions; transmitting the up-converted one or more RF signals over at least one of (i) an air interface or (ii) a LAN (local area network), for consumption by a computerized premises device associated with the at least one second node.  
However, Yoon teaches transmitting the up-converted one or more RF signals over at least one of (i) an air interface or (ii) a LAN (local area network) (FIG. 1A, 108; [0028]: details transmitter for upconverter and transmitter antenna for transmit over FM, as air interface), for consumption by a computerized premises device associated with the at least one second node (FIG. 1B; [0031]: details computer or device, as computerized premises device; also no patentable weight because “for consumption by…” is an intended use).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Yoon and include transmitting the up-converted one or more RF signals over at least one of (i) an air interface or (ii) a LAN (local area network), for consumption by a computerized premises device associated with the at least one second node of Yoon with Yu.  Doing so would improve efficiency for transmission of data (Yoon, paragraph [0004]).
Moreover, Shenoi teaches the at least one frequency band comprising at least a first band and a second band (Col. 2, ll. 50-58: details an original upstream band), each of the first band and the second band are configured for use in either upstream (US) or downstream (DS) directions (This limitation has no patentable weight because “configured for use” is an intended use), dynamically reallocating at least portions of at least one of the first band or second band between the US or DS directions (Col. 2, ll. 50-58: details reallocating a portion of an original upstream band to a modified guard band).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Shenoi and include the at least one frequency band comprising at least a first band and a second band, each of the first band and the second band are configured for use in either upstream (US) or downstream (DS) directions, dynamically reallocating at least portions of at least one of the first band or second band between the US or DS directions of Shenoi with Yu.  Doing so would improve quality and reduce cost (Shenoi, col. 10, l. 51).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Yoon and Shenoi as applied to claim 1 above, and further in view of US 2009/0119735 (Dounaevski).
Regarding claim 2, Yu does not explicitly teach wherein the at least one frequency band is wider in frequency range than an operating band of the extant coaxial cable infrastructure when used for traditional cable operations.  
However, Dounarvski teaches wherein the at least one frequency band is wider in frequency range than an operating band of the extant coaxial cable infrastructure when used for traditional cable operations (FIG. 3, 114, 116, 118, 120: details new downstream band 118 and new upstream band 120, as at least one frequency band, downstream band 116 and upstream band 114, as wider in frequency range than an operating band of a coaxial cable infrastructure when used for traditional cable operations).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Dounarvski and include wherein the at least one frequency band is wider in frequency range than an operating band of the extant coaxial cable infrastructure when used for traditional cable operations of Dounarvski with Yu.  Doing so would alleviate the problem of asymmetry by providing additional upstream frequency bands and by delivery additional high-speed channels, as well as downstream channels (Dounarvski, paragraph [0024]).

Regarding claim 3, Yu does not explicitly teach wherein the at least one frequency band comprises a band at least 1200 MHz in width.  
However, Dounarvski teaches wherein the at least one frequency band comprises a band at least 1200 MHz in width (FIG. 3, 118, 120: details new downstream band 118 and new upstream band 120 includes a band at least 1200MHz in width).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Dounarvski and include wherein the at least one frequency band comprises a band at least 1200 MHz in width of Dounarvski with Yu.  Doing so would alleviate the problem of asymmetry by providing additional upstream frequency bands and by delivery additional high-speed channels, as well as downstream channels (Dounarvski, paragraph [0024]).

Regarding claim 4, Yu does not explicitly teach wherein the first band is at least 600 MHz in width, and the second band is at least 600 MHz in width.  
However, Dounarvski teaches wherein the first band is at least 600 MHz in width, and the second band is at least 600 MHz in width (FIG. 3, 118, 120: details x downstream 1250-1950 MHz, as first band; x upstream 2250-3000 MHz, as second band).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Dounarvski and include wherein the first band is at least 600 MHz in width, and the second band is at least 600 MHz in width of Dounarvski with Yu.  Doing so would alleviate the problem of asymmetry by providing additional upstream frequency bands and by delivery additional high-speed channels, as well as downstream channels (Dounarvski, paragraph [0024]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Yoon, Shenoi and Dounaevski as applied to claim 4 above, and further in view of US 2019/0028141 (hereinafter Padden).
Regarding claim 5, Yu does not explicitly teach wherein the at least one frequency band further comprises an ISM (Industrial Scientific Medical) band at least 10 MHz in width, the ISM band separate from the first band and the second band.  
However, Padden teaches wherein the at least one frequency band further comprises an ISM (Industrial Scientific Medical) band at least 10 MHz in width, the ISM band separate from the first band and the second band (FIG. 1, 100: details world wide band including ISM band and other bands).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Padden and include wherein the at least one frequency band further comprises an ISM (Industrial Scientific Medical) band at least 10 MHz in width, the ISM band separate from the first band and the second band of Padden with Yu.  Doing so would enable to make better use existing spectrum (Padden, paragraph [0033]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Yoon and Shenoi as applied to claim 1 above, and further in view of US 2022/0078624 (hereinafter Hong).
Regarding claim 7, Yu does not explicitly teach wherein: the up-converting to the one or more user bands comprises up-converting to one or more 3GPP (Third Generation Partnership Project) Long Term Evolution (LTE) or 5G (Fifth Generation) New Radio (NR) bands; and the transmitting comprises transmitting over an air interface compliant with 3GPP LTE or 5G NR protocols within the one or more 3GPP LTE or 5G NR bands.  
However, Hong teaches the up-converting to the one or more user bands comprises up-converting to one or more 3GPP (Third Generation Partnership Project) Long Term Evolution (LTE) or 5G (Fifth Generation) New Radio (NR) bands ([0070]: details transmitter upconverts… according to the radio access technology 5G NR); and the transmitting comprises transmitting over an air interface compliant with 3GPP LTE or 5G NR protocols within the one or more 3GPP LTE or 5G NR bands ([0019]: details 5G NR system using air interface technologies).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Hong and include the up-converting to the one or more user bands comprises up-converting to one or more 3GPP (Third Generation Partnership Project) Long Term Evolution (LTE) or 5G (Fifth Generation) New Radio (NR) bands; and the transmitting comprises transmitting over an air interface compliant with 3GPP LTE or 5G NR protocols within the one or more 3GPP LTE or 5G NR bands of Hong with Yu.  Doing so would improve the utilization of spectrum resources (Hong, paragraph [0003]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Yoon and Shenoi as applied to claim 1 above, and further in view of US 2022/0132524 (hereinafter Mueck).
Regarding claim 8, Yu does not explicitly teach wherein: the up-converting to the one or more user bands comprises up-converting to one or more Citizens Broadband Radio Service (CBRS) unlicensed or quasi-licensed bands; and the transmitting comprises transmitting over an air interface compliant with 3GPP (Third Generation Partnership Project) Long Term Evolution (LTE) or 5G (Fifth Generation) New Radio (NR) protocols within the one or more CBRS unlicensed or quasi-licensed bands.  
However, Mueck teaches wherein: the up-converting to the one or more user bands comprises up-converting to one or more Citizens Broadband Radio Service (CBRS) unlicensed or quasi-licensed bands ([0071][0173]: details spectrum management scheme including… CBRS frequencies; up-converting to generate RF output); and the transmitting comprises transmitting over an air interface compliant with 3GPP (Third Generation Partnership Project) Long Term Evolution (LTE) or 5G (Fifth Generation) New Radio (NR) protocols within the one or more CBRS unlicensed or quasi-licensed bands ([0079]: details air interface for enable communicative coupling and can be consistent with 3GPP LTE protocol, a 5G protocol, a NR protocol). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Mueck and include wherein: the up-converting to the one or more user bands comprises up-converting to one or more Citizens Broadband Radio Service (CBRS) unlicensed or quasi-licensed bands; and the transmitting comprises transmitting over an air interface compliant with 3GPP (Third Generation Partnership Project) Long Term Evolution (LTE) or 5G (Fifth Generation) New Radio (NR) protocols within the one or more CBRS unlicensed or quasi-licensed bands of Mueck with Yu.  Doing so would improve or enhance functionality (Mueck, paragraph [0886]).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The cited references, singly or in combination, do not fairly teach or suggest the claim as a whole including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding claim 18, Applicant’s arguments with respect to the limitation “first type” are not persuasive because all possible types are not provided because an open-ended list of examples is given in the Applicant’s arguments and the specification as filed.  Examiner suggests explicitly reciting the type of network medium in the claim or deleting the words “first type of” for clarity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/           Patent Examiner, Art Unit 2415